— Motion granted, brief of District Attorney stricken, and time for special prosecutor extended. Memorandum: County Law § 701 provides that where a special prosecutor is appointed because the District Attorney is *987disqualified in a particular case, "the appointment may be made for all purposes, including disposition.” Here, the special prosecutor was appointed because of the disqualification of the prosecutor in a particular case and the order of appointment did not limit the duration of his appointment. Until, by order of the superior court, the special prosecutor is discharged, his authority continues and he is the proper attorney to represent the People on the appeal of this case to this court. The special prosecutor shall have 30 days from the entry of the order to serve and file respondent’s brief. Present—Callahan, J. P., Denman, Boomer, Balio and Lawton, JJ.